DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. 20200365672.

    PNG
    media_image1.png
    493
    470
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    713
    940
    media_image2.png
    Greyscale


Regarding claim 1, figs. 7 and 18 of Choi discloses a display apparatus, comprising: 
a substrate 100 including a pixel area including a disconnected area SMA2 which encloses a hole area 10H;
an organic light emitting diode OLED in the pixel area and the disconnected area; 
a plurality of organic insulating layers 209/211/215 (par [0108, 0109, 0112]) disposed below the organic light emitting diode; 
a plurality of inorganic insulating layers 207/205/203 disposed below plurality of organic insulating layers; 
a disconnection structure (as labeled by examiner above) which is disposed in the disconnected area and encloses the hole area; and 
an internal dam (as labeled by examiner above) which is disposed in the disconnected area and encloses the disconnection structure, 

    PNG
    media_image3.png
    715
    1005
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    617
    849
    media_image4.png
    Greyscale


wherein the disconnection structure includes an eave portion (as labeled by examiner above) constituting at least one of the plurality of organic insulating layers (par [0161]) and a trench (G and all region on the side of disconnection structure) which is patterned by etching at least one of the plurality of inorganic insulating layers disposed below the eave portion, 
wherein the disconnection structure is configured to have a predetermined overhang PT and a predetermined depth d” by the eave portion and the trench, and 
wherein the eave portion is configured to have at least two different taper angles (one on left side and one on right side) of overhang. 

Regarding claim 2, par [0167] of Choi discloses wherein the predetermined overhang of the disconnection structure is approximately 0.1 um or larger.  
Regarding claim 3, par [0167] of Choi discloses wherein the predetermined depth of the disconnection structure is approximately 0.1 um or larger.  

Regarding claim 4, fig. 18 of Choi discloses wherein the organic light emitting diode is disconnected from the trench by the predetermined overhang and the predetermined depth of the disconnection structure.  

Regarding claim 5, fig. 18 of Choi discloses wherein the plurality of inorganic insulating layers includes at least one of a multilayered interlayer insulating layer (207/205), a gate insulating layer 203, and the trench is patterned by etching at least some of the plurality of inorganic insulating layers.  

Regarding claim 6, par [0105] of Choi discloses wherein the plurality of inorganic insulating layers includes one of SiNx and SiOx.  

Regarding claim 7, fig. 18 of Choi discloses wherein the organic light emitting diode is disposed on (on the side of) the internal dam.  

Regarding claim 8, fig. 18 of Choi discloses wherein the eave portion is configured to have a first taper angle and a second taper angle (one of each side).  

Regarding 9, Choi necessary disclose wherein the second taper angle at an end of the overhang is larger than the first taper angle (note that no two angles are exactly the same as this is due to natural variation and therefore one of the angles of the two angles are either larger or smaller to a degree).  
Regarding claim 10, par [0070] of Choi discloses further comprising: a camera module disposed in the hole area.  

Regarding claim 11, fig. 18 of Choi discloses further comprising: an external dam 217 which is disposed between the pixel area and a non-pixel area so as to enclose the pixel area.  

Regarding claim 12, fig. 18 of Choi discloses wherein the organic light emitting diode is removed from a top surface of the external dam (note 217 does not have 221).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829